Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 1 of 21 Page ID #:6




                              EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 03/10/2020 12:35 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                                                                       20STCV09623
                                        Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 2 of 21 Page ID #:7
                                                     Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Mel Red Recana




                                         Jihad M. Smaili, Esq. [262219]
                                    1
                                         SMAILI & ASSOCIATES, PC
                                    2    Civic Center Plaza Towers
                                         600 W. Santa Ana Blvd., Suite 202
                                    3    Santa Ana, California 92701
                                         714-547-4700
                                    4
                                         714-547-4710 (facsimile)
                                    5    jihad@smaililaw.com

                                    6
                                    7    Attorneys for Plaintiff

                                    8
                                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    9
                                   10                                  FOR THE COUNTY OF LOS ANGELES

                                   11    CARMEN GUILLEN, an individual;                    ) Case No.:
                                                                                           ) Assigned for all purposes to the
                                   12                   Plaintiff,                         )
       Smaili & Associates, P.C.




                                   13                                                      )
                                                v.                                         ) COMPLAINT:
                                   14                                                      )    1. Discrimination in Violation of Gov. Code
                                         MOLINA HEALTHCARE, INC., a                        )        §12940 et seq.
                                   15    corporate entity form unknown; and                )    2. Age Discrimination in Violation of Gov.
                                   16    DOES 1-50, inclusive,                             )        Code §12940 et seq.
                                                                                           )    3. Failure to Accommodate in Violation of Gov.
                                   17                  Defendants.                         )        Code § 12940(m)
                                                                                           )    4. Failure to Engage in Interactive Process in
                                   18
                                                                                           )        Violation of Gov. Code § 12940(n)
                                   19                                                      )    5. Failure to Prevent Discrimination in
                                                                                           )        Violation of Gov. Code § 12940(k)
                                   20                                                      )    6. Retaliation in Violation of Gov. Code
                                                                                           )        §12940(h)
                                   21
                                                                                           )    7. Wrongful Termination
                                   22                                                      )    8. Violation of Business & Professions Code
                                                                                           )        § 17200 et seq.
                                   23                                                      )
                                                                                           )
                                   24
                                                                                           )
                                                                                                       DEMAND FOR JURY TRIAL
                                   25                                                      )
                                                                                                       UNLIMITED JURISDICTION
                                                                                           )
                                   26                                                      )
                                   27                                                      )

                                   28

                                                                                             COMPLAINT

                                                                                                    1
                                 Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 3 of 21 Page ID #:8




                             1    Plaintiff Carmen Guillen (hereinafter “Plaintiff” and/or “Guillen”) alleges as follows:
                             2                                          THE PARTIES
                             3           1.     At all times mentioned herein, and at the time the causes of action arose,
                             4    Plaintiff was and is an individual.
                             5           2.     Plaintiff is informed and believes and thereon alleges that at all times
                             6    mentioned herein, Defendant Molina Healthcare, Inc. (“Molina”), is a corporate entity,
                             7    form unknown, regularly conducting business in the State of California, and specifically,
                             8    in the County of Los Angeles. Plaintiff is further informed and believes and thereon
                             9    alleges that Molina was transacting business in the County of Orange, State of California,
                            10    at the time claims of Plaintiff arose. At all times relevant, Molina was an employer
                            11    within the meaning of Government Code §12926(d) and as such was barred from, inter
                            12    alia, harassing, discriminating or retaliating against Plaintiff in personnel, scheduling,
Smaili & Associates, P.C.




                            13    employment, promotion, advancement, retention, hiring, terminating and other decisions
                            14    relating to Plaintiff’s employment on the basis of age, race, physical disability or medical
                            15    condition, participation in protected activity, and other immutable characteristics.
                            16           3.     The true names and capacities, whether individual, corporate, associate, or
                            17    otherwise, of Defendants DOES 1—50, inclusive, are currently unknown to Plaintiff,
                            18    who therefore sues said Defendants by such fictitious names. Plaintiff will seek leave to
                            19    amend this complaint to show their true names and capacities when ascertained. Plaintiff
                            20    is informed and believes and thereon alleges that each Defendant named herein as a DOE
                            21    was responsible in some manner for the occurrences and damages alleged herein.
                            22           4.     Each reference in this complaint to “Defendant” and/or “Defendants” refers
                            23    to Molina, and also refers to all Defendants sued under fictitious names, jointly and
                            24    severally.
                            25           5.     Plaintiff is informed and believes and thereon alleges that Defendants, and
                            26    each of them, are now and/or at all times mentioned in this Complaint were in some
                            27    manner legally responsible for the events, happenings and circumstances alleged in this
                            28    Complaint.     Plaintiff is further informed and believes and thereon alleges that

                                                                          COMPLAINT

                                                                               2
                                 Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 4 of 21 Page ID #:9




                             1    Defendants, and each of them, proximately subjected Plaintiff to the unlawful practices,
                             2    wrongs, complaints, injuries and/or damages alleged in this Complaint.          Likewise,
                             3    Defendants, and each of them are now and/or at all times mentioned in this Complaint
                             4    were the agents, servants and/or employees of some or all other Defendants, and vice-
                             5    versa, and in doing the things alleged in this Complaint, Defendants are now and/or at all
                             6    times mentioned in this Complaint were acting within the course and scope of that
                             7    agency, servitude and/or employment.
                             8          6.      Plaintiff is informed and believes and thereon alleges that Defendants, and
                             9    each of them, are now and/or at all times mentioned in this Complaint were members of
                            10    and/or engaged in a joint venture, partnership and common enterprise, and were acting
                            11    within the course and scope of, and in pursuance of said joint venture, partnership and
                            12    common enterprise.
Smaili & Associates, P.C.




                            13            7.    Plaintiff is informed and believes and thereon alleges that Defendants, and
                            14    each of them, at all times mentioned in this Complaint, concurred and contributed to the
                            15    various acts and omissions of each and every one of the other Defendants in proximately
                            16    causing the complaints, injures and/or damages alleged in this Complaint. Plaintiff is
                            17    further informed and believes and thereon alleges that Defendants, and each of them, at
                            18    all times mentioned in this Complaint, approved of condoned and/or otherwise ratified
                            19    each and every one of the acts and/or omissions alleged in this Complaint. Likewise,
                            20    Defendants, and each of them, at all times mentioned in this Complaint aided and abetted
                            21    the acts and omissions of each and every one of the other Defendants thereby proximately
                            22    causing the damages alleged in this Complaint.
                            23            8.    Plaintiff is informed and believes and thereon alleges that at all actions
                            24    alleged herein committed by Defendants were committed by managing agents of
                            25    Defendants, or, such conduct was known by and/or ratified by managing agents of
                            26    Defendants.
                            27    ///
                            28    ///

                                                                         COMPLAINT

                                                                              3
                                 Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 5 of 21 Page ID #:10




                             1
                             2                                 VENUE AND JURISDICTION
                             3           9.     Venue is proper in this county and this Court has jurisdiction over this
                             4    matter because Defendants operate out of Long Beach, California, and, all of the claims
                             5    and causes of action alleged herein occurred and accrued in the County of Los Angeles,
                             6    State of California.
                             7                                  FACTUAL BACKGROUND
                             8           10.    On or about April 3, 2006, Plaintiff was hired by Defendant as a Registered
                             9    Nurse/Nurse Adviser. Plaintiff’s job duties included, but were not limited to, via phone
                            10    evaluating patient symptoms and directing patients to appropriate care. Plaintiff was paid
                            11    $47.56 per hour and worked fulltime.
                            12           11.    Plaintiff was a good employee by any standard. She was employed by
Smaili & Associates, P.C.




                            13    Defendant for approximately 13 years and always received excellent reviews.
                            14           12.    On or about September 5, 2017, Plaintiff began to notice work-related pain
                            15    in both hands. As a part of Plaintiff’s job, she typed 10 hours per day and 4 days per
                            16    week resulting in severe bilateral carpal tunnel syndrome.
                            17           13.    After Plaintiff reported her work-related injury to “Namuna,” a Defendant
                            18    manager, she requested a reasonable accommodation in the form of a transfer to the Ohio
                            19    line. Plaintiff requested this transfer because the Ohio line had a smaller call volume.
                            20    Namuna refused. Further, despite learning of Plaintiff’s work-related pain, Namuna and
                            21    Defendant failed to engage her in a good faith interactive process and failed to
                            22    accommodate her.
                            23           14.    Subsequently and in retaliation for her complaints about work-related pain,
                            24    Plaintiff was forced to transfer from her 3 p.m.-1:30 a.m. shift to a 7 p.m.-5:30 a.m. shift.
                            25    When Plaintiff requested a transfer back to her regular shift, citing health concerns,
                            26    Defendant refused. Further, Defendant again failed to engage Plaintiff in a good faith
                            27    interactive process and failed to accommodate her.
                            28

                                                                          COMPLAINT

                                                                                4
                                 Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 6 of 21 Page ID #:11




                             1           15.    Because of the work-related pain Plaintiff was experiencing and
                             2    Defendant’s failure to accommodate to her, Plaintiff began to call off work. Plaintiff
                             3    called off work at least twice a week due to the severe work-related pain she was
                             4    experiencing. However, Defendant continued to do nothing.
                             5           16.    On or about February 15, 2018, Plaintiff again complained to her employer
                             6    about work-related hand pain caused by carpal tunnel and was sent to CareOnSite, a
                             7    medical clinic in Long Beach, CA, by her employer.
                             8           17.    On or about March 8, 2018, Plaintiff was put off work by her treating
                             9    physician due to the severity of her carpal tunnel syndrome.
                            10           18.    On or about March 27, 2019, Plaintiff was terminated by Defendant for
                            11    allegedly not submitting an FMLA form. Plaintiff is informed and believes that she was
                            12    terminated on the basis of her disability, carpal tunnel syndrome.
Smaili & Associates, P.C.




                            13           19.    Upon information and belief, Plaintiff was discriminated against, harassed,
                            14    retaliated against and ultimately terminated for reporting a work-related injury, for
                            15    requesting CFRA/FMLA leave and age. Further, Defendant refused to engage in a good-
                            16    faith interactive process and refused to offer any accommodation.
                            17           20.    Before filing this lawsuit, Plaintiff exhausted her administrative remedies
                            18    by timely filing a complaint with the Department of Fair Employment and Housing
                            19    (DFEH) and receiving a right-to-sue notice, dated October 18, 2019.
                            20                                  FIRST CAUSE OF ACTION
                            21                           DISCRIMINATION IN VIOLATION OF
                            22                  CALIFORNIA GOVERNMENT CODE § 12940 ET SEQ.
                            23                                    (Against All Defendants)
                            24           21.    Plaintiff refers to all allegations contained in paragraphs 1-20, inclusive and
                            25    by such reference incorporates the same herein as though fully realleged in detail.
                            26           22.    California law, and particularly the Fair Employment and Housing Act
                            27    (“FEHA”), codified at Government Code §12900 et seq., prohibits discrimination against
                            28    persons with a physical condition or disability, which is broadly defined therein, and

                                                                          COMPLAINT

                                                                               5
                                 Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 7 of 21 Page ID #:12




                             1    which includes even the perception that a person has a medical or mental condition
                             2    and/or physical condition or disability. FEHA further prohibits discrimination based
                             3    upon, inter alia, age, race, gender, sexual orientation, national origin, pregnancy and
                             4    other immutable characteristics.
                             5           23.     Plaintiff is 52 years of age and has a disability as alleged above.
                             6           24.     Defendant was aware of Plaintiff’s disability, as herein alleged, because
                             7    Plaintiff specifically reported said disability directly to Defendant via Defendant’s
                             8    supervisors and managing agents.
                             9           25.     At all times herein alleged, Plaintiff was qualified for the position of
                            10    employment that she held with Defendant and was able to perform the essential functions
                            11    of that job.
                            12           26.     Plaintiff is informed and believes and thereon alleges that as a direct and
Smaili & Associates, P.C.




                            13    proximate result of Plaintiff’s disability, Defendant refused to engage Plaintiff in an
                            14    interactive process, refused to communicate with Plaintiff, refused to accommodate
                            15    Plaintiff’s medical restrictions, denied Plaintiff opportunity for advancement, promotion
                            16    and the ability to earn a living, and terminated Plaintiff.
                            17           27.     Defendant’s discriminatory action against Plaintiff, as alleged above,
                            18    constitutes unlawful discrimination in employment on account of Plaintiff’s disability in
                            19    violation of FEHA, and particularly Gov’t Code §12940(a).
                            20           28.     As a direct, foreseeable, and proximate result of Defendant’s discriminatory
                            21    action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                            22    suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                            23    amounts of money Plaintiff would have received but for Defendants’ discriminatory
                            24    conduct, all in an amount subject to proof at the time of trial, but believed to be no less
                            25    than three hundred thousand dollars.
                            26           29.     As a direct, foreseeable, and proximate result of the wrongful conduct of
                            27    Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                            28    distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an

                                                                           COMPLAINT

                                                                                 6
                                 Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 8 of 21 Page ID #:13




                             1    amount subject to proof at trial.
                             2           30.    Plaintiff is informed and believes and thereon alleges that the above-alleged
                             3    actions of Defendant were the result and consequence of Defendant’s failure to supervise,
                             4    control, direct, manage, and counsel those agents throughout Plaintiff’s employment and
                             5    that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                             6    enabled agents to believe that their conduct was appropriate.
                             7           31.    Defendant, and each of them, failed to offer counseling or comfort to
                             8    Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                             9    workplace.
                            10           32.    Plaintiff is informed and believes and thereon alleges that Defendant has a
                            11    systemic and wide-spread policy of discriminating against and retaliating against
                            12    employees with disabilities.        By failing to stop the discrimination, harassment and
Smaili & Associates, P.C.




                            13    retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                            14    directly caused a vicious cycle of wrongful conduct with impunity.
                            15           33.    Plaintiff is informed and believes and thereon alleges that her disability was
                            16    a motivating factor in the decision of Defendant to discriminate against her and terminate
                            17    her.
                            18           34.    The outrageous conduct of Defendant, and each of them, as alleged herein,
                            19    was done with oppression and malice by Defendant and its supervisors and managers,
                            20    along with conscious disregard of Plaintiff’s rights, and were ratified by those other
                            21    individuals who were managing agents of Defendant.
                            22           35.    The conduct of Defendant as alleged hereinabove was done with malice,
                            23    fraud or oppression, and in reckless disregard of Plaintiff’s rights under California law.
                            24    As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                            25           36.    Plaintiff also continues to incur attorneys’ fees and legal expenses in an
                            26    amount according to proof at the time of trial which fees and expenses are recoverable
                            27    pursuant to Gov’t Code §12900 et seq.
                            28    ///

                                                                            COMPLAINT

                                                                                 7
                                 Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 9 of 21 Page ID #:14




                             1                                 SECOND CAUSE OF ACTION
                             2                                    AGE DISCRIMINATION
                             3                      IN VIOLATION OF GOV. CODE § 12940 ET SEQ.
                             4                                     (Against all Defendants)
                             5           37.     Plaintiff refers to all allegations contained in paragraphs 1-36, inclusive and
                             6    by such reference incorporates the same herein as though fully realleged in detail.
                             7           38.     At all times herein mentioned, Gov’t Code §§12940(a) and 12941 were in
                             8    full force and effect and were binding on Defendant. These sections require Defendant to
                             9    refrain from discriminating against any employee over the age of 40 because of their age.
                            10           39.     At the time of Plaintiff’s injury and at the time of Plaintiff’s termination,
                            11    and at all times that Defendant was discriminating against Plaintiff as alleged herein,
                            12    Plaintiff was over the age of 40. Plaintiff is informed and believes and thereon alleges
Smaili & Associates, P.C.




                            13    that after years of wholly satisfactory, competent and diligent performance to the profit of
                            14    Defendants, that Plaintiff’s age, being over 40, was a motivating factor in Defendants’
                            15    decision to terminate Plaintiff’s employment. Said conduct by Defendants was intentional
                            16    and willful.
                            17           40.     Plaintiff is informed and believes and thereon alleges that Plaintiff was
                            18    replaced with an employee below the age of 40.
                            19           41.     Defendant was aware of Plaintiff’s age, as herein alleged, because Plaintiff
                            20    maintained Plaintiff’s personnel file which specifically contained the date of Plaintiff’s
                            21    birth and his corresponding age.
                            22           42.     At all times herein alleged, Plaintiff was qualified for the position of
                            23    employment that he held with Defendant and was able to perform the essential functions
                            24    of that job.
                            25           43.     Plaintiff is informed and believes and thereon alleges that as a direct and
                            26    proximate result of Plaintiff’s age, Defendant decided to terminate Plaintiff’s
                            27    employment, and in fact, did terminate Plaintiff’s employment.
                            28           44.     Defendants’ discriminatory action against Plaintiff, as alleged above,

                                                                           COMPLAINT

                                                                                8
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 10 of 21 Page ID #:15




                             1   constitutes unlawful discrimination in employment on account of Plaintiff’s age in
                             2   violation of FEHA, and particularly Gov’t Code §12940.
                             3          45.    As a direct, foreseeable, and proximate result of Defendants’ discriminatory
                             4   action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                             5   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                             6   amounts of money Plaintiff would have received but for Defendant’s discriminatory
                             7   conduct, all in an amount subject to proof at the time of trial.
                             8          46.    As a direct, foreseeable, and proximate result of the wrongful conduct of
                             9   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                            10   distress and anguish, humiliation, anxiety, and medical expenses all to his damage in an
                            11   amount subject to proof at trial.
                            12          47.    Plaintiff is informed and believes and thereon alleges that the above-alleged
Smaili & Associates, P.C.




                            13   actions of Defendant were the result and consequence of Defendant’s failure to supervise,
                            14   control, direct, manage, and counsel those agents throughout Plaintiff’s employment and
                            15   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                            16   enabled agents to believe that their conduct was appropriate.
                            17          48.    Defendants, and each of them, failed to offer counseling or comfort to
                            18   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                            19   workplace.
                            20          49.    Plaintiff is informed and believes and thereon alleges that Defendant has a
                            21   systemic and wide-spread policy of discriminating against and retaliating against
                            22   employees over the age of 40. By failing to stop the discrimination, harassment and
                            23   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                            24   directly caused a vicious cycle of wrongful conduct with impunity.
                            25          50.    The outrageous conduct of Defendant, and each of them was done with
                            26   oppression and malice by Defendant and its supervisors and managers, along with
                            27   conscious disregard of Plaintiff’s rights, and were ratified by those other individuals who
                            28   were managing agents of Defendant.

                                                                          COMPLAINT

                                                                               9
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 11 of 21 Page ID #:16




                             1          51.     Plaintiff also continues to incur attorneys’ fees and legal expenses in an
                             2   amount according to proof at the time of trial which fees and expenses are recoverable
                             3   pursuant to Gov’t Code §12900 et seq.
                             4                                  THIRD CAUSE OF ACTION
                             5           FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF
                             6                     CALIFORNIA GOVERNMENT CODE § 12940(m)
                             7                                      (Against All Defendants)
                             8          52.     Plaintiff refers to all allegations contained in paragraphs 1-51, inclusive and
                             9   by such reference incorporates the same herein as though fully realleged in detail.
                            10          53.     Plaintiff has a disability as alleged above.
                            11          54.     Defendant was aware of Plaintiff’s disability, as alleged above and herein.
                            12          55.     Defendant failed and refused to accommodate Plaintiff’s needs, and, failed
Smaili & Associates, P.C.




                            13   and refused to engage in an interactive process with Plaintiff, and, failed to address
                            14   Plaintiff’s needs in light of her disabilities.
                            15          56.     At all times herein alleged, Plaintiff was qualified for the position of
                            16   employment that she held with Defendant and was able to perform the essential functions
                            17   of that job if such reasonable accommodation had been made by Defendant. At no time
                            18   would the performance of the functions of the employment position, with a reasonable
                            19   accommodation for Plaintiff’s disabilities, have been a danger to Plaintiff’s or any other
                            20   person’s health or safety, nor would it have created an undue hardship to the operation of
                            21   Defendant’s business.
                            22          57.     Defendant’s failure to accommodate Plaintiff, as alleged above, constitutes
                            23   unlawful conduct in employment in violation of FEHA, and particularly Gov’t Code
                            24   §12940.
                            25          58.     As a direct, foreseeable, and proximate result of Defendant’s wrongful
                            26   conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                            27   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                            28   amounts of money Plaintiff would have received but for Defendant’s wrongful conduct,

                                                                            COMPLAINT

                                                                                   10
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 12 of 21 Page ID #:17




                             1   in an amount of at least three hundred thousand dollars, all subject to proof at the time of
                             2   trial.
                             3            59.   As a direct, foreseeable, and proximate result of the wrongful conduct of
                             4   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                             5   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an
                             6   amount subject to proof at trial.
                             7            60.   Plaintiff is informed and believes and thereon alleges that the above-alleged
                             8   actions of Defendant were the result and consequence of Defendant’s failure to supervise,
                             9   control, direct, manage, and counsel those agents throughout Plaintiff’s employment and
                            10   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                            11   enabled agents to believe that their conduct was appropriate.
                            12            61.   Defendant, and each of them, failed to offer counseling or comfort to
Smaili & Associates, P.C.




                            13   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                            14   workplace.
                            15            62.   Plaintiff is informed and believes and thereon alleges that Defendant has a
                            16   systemic and wide-spread policy of discriminating against and retaliating against
                            17   employees with disabilities.        By failing to stop the discrimination, harassment and
                            18   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                            19   directly caused a vicious cycle of wrongful conduct with impunity.
                            20            63.   Plaintiff is informed and believes and thereon alleges that Defendant’s
                            21   desire to avoid accommodating Plaintiff was a motivating factor in the decision of
                            22   Defendant to discriminate against her and ultimately terminate her.
                            23            64.   The outrageous conduct of Defendant, and each of them, as alleged herein,
                            24   was done with oppression and malice by Defendant and its supervisors and managers,
                            25   along with conscious disregard of Plaintiff’s rights, and were ratified by those other
                            26   individuals who were managing agents of Defendant.
                            27            65.   The conduct of Defendant as alleged hereinabove was done with malice,
                            28   fraud, or oppression, and in reckless disregard of Plaintiff’s rights under California law.

                                                                           COMPLAINT

                                                                                11
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 13 of 21 Page ID #:18




                             1   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                             2          66.    Plaintiff also continues to incur attorneys’ fees and legal expenses in an
                             3   amount according to proof at the time of trial which fees and expenses are recoverable
                             4   pursuant to Gov’t Code §12900 et seq.
                             5                                FOURTH CAUSE OF ACTION
                             6             FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN
                             7           VIOLATION OF CALIFORNIA GOVERNMENT CODE § 12940(n)
                             8                                    (Against All Defendants)
                             9          67.    Plaintiff refers to all allegations contained in paragraphs 1-66, inclusive and
                            10   by such reference incorporates the same herein as though fully realleged in detail.
                            11          68.    Plaintiff has a disability as alleged above.
                            12          69.    Defendant was aware of Plaintiff’s disability, as alleged above and herein.
Smaili & Associates, P.C.




                            13          70.    Defendant failed and refused to engage Plaintiff in an interactive process
                            14   designed to unite Plaintiff with her job.
                            15          71.    At all times herein alleged, Plaintiff was qualified for the position of
                            16   employment that she held with Defendant and was able to perform the essential functions
                            17   of that job if such reasonable accommodation had been made by Defendant. At no time
                            18   would the performance of the functions of the employment position, with a reasonable
                            19   accommodation for Plaintiff’s disabilities, have been a danger to Plaintiff’s or any other
                            20   person’s health or safety, nor would it have created an undue hardship to the operation of
                            21   Defendant’s business.
                            22          72.    Defendant’s failure to engage with Plaintiff in an interactive process, as
                            23   alleged above, constitutes unlawful conduct in employment in violation of FEHA, and
                            24   particularly Gov’t Code §12940.
                            25          73.    As a direct, foreseeable, and proximate result of Defendant’s wrongful
                            26   conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                            27   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                            28   amounts of money Plaintiff would have received but for Defendant’s wrongful conduct,

                                                                             COMPLAINT

                                                                                12
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 14 of 21 Page ID #:19




                             1   all in an amount no less than three hundred thousand dollars, subject to proof at the time
                             2   of trial.
                             3           74.       As a direct, foreseeable, and proximate result of the wrongful conduct of
                             4   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                             5   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an
                             6   amount subject to proof at trial.
                             7           75.       Plaintiff is informed and believes and thereon alleges that the above-alleged
                             8   actions of Defendant were the result and consequence of Defendant’s failure to supervise,
                             9   control, direct, manage, and counsel those agents throughout Plaintiff’s employment and
                            10   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                            11   enabled agents to believe that their conduct was appropriate.
                            12           76.       Defendant, and each of them, failed to offer counseling or comfort to
Smaili & Associates, P.C.




                            13   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                            14   workplace.
                            15           77.       Plaintiff is informed and believes and thereon alleges that Defendant has a
                            16   systemic and wide-spread policy of discriminating against and retaliating against
                            17   employees with disabilities.        By failing to stop the discrimination, harassment and
                            18   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                            19   directly caused a vicious cycle of wrongful conduct with impunity.
                            20               78.   Plaintiff is informed and believes and thereon alleges that Defendant’s
                            21   desire to avoid accommodating Plaintiff was a motivating factor in the decision of
                            22   Defendant to discriminate against her and ultimately terminate her.
                            23           79.       The outrageous conduct of Defendant, and each of them, as alleged herein,
                            24   was done with oppression and malice by Defendant and its supervisors and managers,
                            25   along with conscious disregard of Plaintiff’s rights, and were ratified by those other
                            26   individuals who were managing agents of Defendant.
                            27           80.       The conduct of Defendant as alleged hereinabove was done with malice,
                            28   fraud or oppression, and in reckless disregard of Plaintiff’s rights under California law.

                                                                            COMPLAINT

                                                                                 13
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 15 of 21 Page ID #:20




                             1   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                             2          81.      Plaintiff also continues to incur attorneys’ fees and legal expenses in an
                             3   amount according to proof at the time of trial which fees and expenses are recoverable
                             4   pursuant to Gov’t Code §12900 et seq.
                             5                                   FIFTH CAUSE OF ACTION
                             6                FAILURE TO PREVENT DISCRIMINATION IN VIOLATION
                             7                    OF CALIFORNIA GOVERNMENT CODE § 12940(k)
                             8                                     (Against All Defendants)
                             9          82.      Plaintiff refers to all allegations contained in paragraphs 1-81, inclusive and
                            10   by such reference incorporates the same herein as though fully realleged in detail.
                            11          83.      During the course of employment, Defendant, and each of them, failed to
                            12   prevent or remedy discrimination, retaliation and harassment toward Plaintiff on the basis
Smaili & Associates, P.C.




                            13   of her disability and participation in protected conduct in violation of Government Code
                            14   §12940(k).
                            15          84.      As a direct result of the wrongful conduct of Defendant, Plaintiff suffered,
                            16   and continues to suffer, substantial losses in earnings and other benefits in an amount
                            17   according to proof at the time trial, including special and general damages.
                            18          85.      As a direct, foreseeable, and proximate result of the wrongful conduct of
                            19   Defendant, Plaintiff has suffered and continues to suffer emotional distress and anguish,
                            20   humiliation, substantial losses in salary, bonuses, job benefits, and other employment
                            21   benefits which she would have received all to her damage in a sum within the jurisdiction
                            22   of the Court to be ascertained according to proof.
                            23          86.      Plaintiff is informed and believes and thereon alleges that the outrageous
                            24   conduct of Defendant, and each of them, as alleged herein, was done with oppression and
                            25   malice by Plaintiff’s supervisors and managers, along with conscious disregard of
                            26   Plaintiff’s rights, and were ratified by those other individuals who were managing agents
                            27   of Defendant.
                            28          87.      As a proximate result of the wrongful conduct of Defendant, and each of

                                                                           COMPLAINT

                                                                                14
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 16 of 21 Page ID #:21




                             1   them, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and
                             2   mental and physical pain and anguish according to proof at the time of trial.
                             3          88.     These unlawful acts were further encouraged by Defendant and done with a
                             4   conscious disregard for Plaintiff’s rights and with the intent, design, and purpose of
                             5   injuring Plaintiff.    The conduct of Defendant alleged hereinabove was done with malice,
                             6   fraud or oppression, and in reckless disregard of Plaintiff’s rights under California law.
                             7   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                             8          89.     Plaintiff has also incurred and continues to incur attorneys’ fees and legal
                             9   expenses in an amount according to proof at the time of trial.
                            10                                  SIXTH CAUSE OF ACTION
                            11                              RETALIATION IN VIOLATION OF
                            12                         CALIFORNIA GOVERNMENT CODE §12940(h)
Smaili & Associates, P.C.




                            13                                     (Against All Defendants)
                            14          90.     Plaintiff refers to all allegations contained in paragraphs 1-89, inclusive,
                            15   and by such reference incorporates the same herein as though fully realleged in detail.
                            16          91.     At all times herein mentioned, FEHA, Government Code §12940(h), was in
                            17   full force and effect and was binding on Defendant. This statute requires Defendant to
                            18   refrain from retaliating against Plaintiff.
                            19          92.     Plaintiff is informed and believes and thereon alleges that as a consequence
                            20   of lodging complaints with Defendants about the harassing and discriminatory acts being
                            21   committed against Plaintiff, coupled with Plaintiff’s disability sustained while on-the-job
                            22   for which workers compensation coverage was required along with reasonable
                            23   accommodation, Defendant took retaliatory action against Plaintiff by failing to conduct a
                            24   good faith interactive process aimed at reuniting Plaintiff with her        job, failing to
                            25   determine the essential functions of Plaintiff’s job, mistreat Plaintiff, and deny Plaintiff
                            26   advancement and promotion.
                            27          93.     Defendant unlawfully retaliated against Plaintiff after she engaged in
                            28   protected activity after being injured on the job, such as without limitation, filing or

                                                                           COMPLAINT

                                                                               15
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 17 of 21 Page ID #:22




                             1   intending to file for workers’ compensation benefits due to safety concerns and
                             2   requesting accommodation, and, lodging workplace complaints related to the harassment
                             3   and discrimination that she was facing, and other complaints of a hostile and unsafe
                             4   working environment.
                             5          94.    As a proximate result of Defendant’s willful, knowing, and intentional
                             6   conduct against Plaintiff, she has sustained and continues to sustain substantial losses in
                             7   her earnings and other employment benefits and continues to suffer humiliation,
                             8   emotional distress, and mental and physical pain an and anguish, and sleep dysfunction,
                             9   all to her damage in a sum according to proof.
                            10          95.    These unlawful acts were further encouraged by Defendant and done with a
                            11   conscious disregard for Plaintiff’s rights and with the intent, design, and purpose of
                            12   injuring Plaintiff. In light of Defendant’s willful, knowing, and intentional discrimination
Smaili & Associates, P.C.




                            13   against Plaintiff which culminated in her discharge, Plaintiff seeks an award of punitive
                            14   and exemplary damages in an amount according to proof.
                            15          96.    Plaintiff has incurred and continues to incur legal expenses and attorney
                            16   fees. Plaintiff is presently unaware of the precise amount of said expenses and fees and
                            17   prays leave of court to amend this Complaint when said amounts are more fully known.
                            18                              SEVENTH CAUSE OF ACTION
                            19                               WRONGFUL TERMINATION
                            20                                   (Against All Defendants)
                            21          97.    Plaintiff refers to all allegations contained in paragraphs 1-96, inclusive and
                            22   by such reference incorporates the same herein as though fully realleged in detail.
                            23          98.    Plaintiff informed Defendants that she suffered from disabilities. Further,
                            24   Defendants were aware of Plaintiff’s requests for accommodation and complaints about
                            25   her workplace environment. Defendants were also aware that Plaintiff filed a worker’s
                            26   compensation claim and sought medical treatment pursuant to the same.
                            27          99.    Labor Code §232.5 makes it illegal for an employer to prohibit an
                            28   employee from discussing their working conditions.

                                                                         COMPLAINT

                                                                              16
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 18 of 21 Page ID #:23




                             1          100.   Labor Code §6310 protects an employee’s right to complain of unsafe
                             2   working conditions.
                             3          101.   Labor Code §6400 requires employers to provide a work environment that
                             4   is safe for its employees.
                             5          102.   Gov’t Code §12940 et seq., prohibits forms of discrimination against
                             6   protected classes of employees.
                             7          103.   Defendant wrongfully terminated Plaintiff in violation of a substantial and
                             8   fundamental public policy in that a determining and motivating factor in Defendants’
                             9   decision to terminate Plaintiff was the desire to retaliate against her because: (i) she had
                            10   a disability and work restrictions, (ii) she requested and required reasonable
                            11   accommodation, (iii) she required an interactive process, (iv) she filed a claim for
                            12   worker’s compensation, and (v) she lodged complaints.
Smaili & Associates, P.C.




                            13          104.   Plaintiff is informed and believes and thereon alleges that these factors
                            14   made up Defendants decision to terminate Plaintiff and/or played an important and
                            15   integral role in said decision. Such discrimination was in violation of the public policy of
                            16   the State of California and resulted in damage and injury to Plaintiff as alleged herein.
                            17          105.   As a proximate result of Defendants willful, knowing, and intentional
                            18   discrimination and retaliation against Plaintiff, she has sustained and continues to sustain
                            19   substantial losses in her earnings and other employment benefits and continues to suffer
                            20   humiliation, emotional distress, and mental and physical pain an and anguish, and loss of
                            21   sleep/sleep dysfunction, all to her damage in a sum according to proof.
                            22          106.   In light of Defendants willful, knowing, and intentional discrimination
                            23   against Plaintiff which resulted in her wrongful termination, Plaintiff seeks an award of
                            24   punitive and exemplary damages in an amount according to proof.
                            25                                EIGHTH CAUSE OF ACTION
                            26        VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200 ET SEQ.
                            27                                     (Against All Defendants)
                            28          107.   Plaintiff refers to all allegations contained in paragraphs 1-106 inclusive,

                                                                         COMPLAINT

                                                                              17
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 19 of 21 Page ID #:24




                             1   and by such reference incorporates the same herein as though fully realleged in detail.
                             2          108.    Defendant, and each of them, have engaged in unfair and unlawful
                             3   business practices as set forth above.
                             4          109.   Business & Professions Code § 17200 et seq. prohibits unlawful and unfair
                             5   business practices.
                             6          110.   By engaging in the above-described acts and practices, Defendant, and each
                             7   of them, have committed one or more acts of unfair, unlawful or fraudulent competition
                             8   within the meaning of Business & Professions Code §17200 et seq.
                             9          111.   Defendant, and each of them, have violated statutes and public policies.
                            10   Through the conduct alleged in this Complaint, Defendant, and each of them, have acted
                            11   contrary to public policies and have engaged in other unlawful and unfair business
                            12   practices in violation of Business & Professions Code § 17200 et seq., depriving Plaintiff
Smaili & Associates, P.C.




                            13   and all interested persons of rights, benefits, and privileges guaranteed to all employees
                            14   under law.
                            15          112.   As a direct and proximate result of the aforementioned acts and practices,
                            16   Plaintiff has suffered a loss of money and property in the form of wages and benefits that
                            17   she would have received as an employee of Defendant, and each of them.
                            18          113.   Plaintiff seeks an order of this Court awarding restitution, injunctive relief
                            19   and all other relief allowed under Business & Professions Code §17200 et seq., plus
                            20   interest and costs.
                            21
                            22
                            23
                            24                                   PRAYER FOR RELIEF
                            25   WHEREFORE, Plaintiff prays for judgment as follows:
                            26     1. For all actual, consequential, and incidental damages, including but not limited to
                            27          loss of earnings and employee benefits, according to proof, but no less than three
                            28          hundred thousand dollars;

                                                                          COMPLAINT

                                                                             18
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 20 of 21 Page ID #:25




                             1     2. For restitution for unfair competition pursuant to Business & Professions Code
                             2         §17200 et seq., resulting from Defendants’ unlawful business acts and practices,
                             3         according to proof;
                             4     3. For an order enjoining Defendants and their agents, servants, and employees, and
                             5         all persons acting under, in concert with, or for them, from acting in derogation of
                             6         any rights or duties alleged in this Complaint;
                             7     4. For pre-judgment and post-judgment interest, according to proof;
                             8     5. For punitive and exemplary damages, according to proof;
                             9     6. For attorneys’ fees, according to proof and statute;
                            10     7. For costs of suit incurred herein;
                            11     8. For such other relief and the Court may deem just and proper.
                            12
Smaili & Associates, P.C.




                            13   Dated: March 10, 2020                     SMAILI & ASSOCIATES, P.C.
                            14
                            15                                             By: _/s/ Jihad M. Smaili_____________
                            16                                                 Jihad M. Smaili, Esq.
                                                                               Attorneys for Plaintiff
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                        COMPLAINT

                                                                             19
                             Case 2:20-cv-03487-AB-MRW Document 1-1 Filed 04/15/20 Page 21 of 21 Page ID #:26




                             1                                DEMAND FOR JURY TRIAL
                             2         Plaintiff hereby requests a trial by jury.
                             3
                                 Dated: March 10, 2020                      SMAILI & ASSOCIATES, P.C.
                             4
                             5
                             6                                              By: _/s/ Jihad M. Smaili_____________
                                                                                Jihad M. Smaili, Esq.
                             7                                                  Attorneys for Plaintiff
                             8
                             9
                            10
                            11
                            12
Smaili & Associates, P.C.




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                         COMPLAINT

                                                                              20
